DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 12-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Hatanaka (U.S. Pat. No. 8,514,541).
Regarding claim 1, Hatanaka discloses an injection control device comprising: 
a current supply controller (201) controlling a supply of an electric current for opening and closing a fuel injection valve by supplying a power supply voltage to the fuel injection valve; 
a current monitor (7 monitors the current through injector relay FET 6) monitoring the supply of the electric current to the fuel injection valve; 
a booster circuit including an inductor (104b), a booster circuit switching element (105), a booster diode (106) and a boost capacitor (107); and 
a boost controller (101) performing a boost voltage generation control that generates a boost voltage from the power supply voltage by a turning ON/OFF control of the booster circuit switching element (disclosed in col. 4, lines 20-26), 
wherein the boost controller prohibits boosting during a peak boost prohibition period (fig. 2 shows switch 105 is not charging the capacitor.  Applicants arguments submitted on 04/23/21 state that the boost prohibition period “boosting” is one where the boost switching element used to generate a voltage boost is off.  Boosting with energy stored in the capacitor is not prohibited.), wherein the peak boost prohibition period satisfies at least one of the following conditions: 
(i) includes a peak timing corresponding to reaching a peak current threshold, wherein the peak boost prohibition period including the peak timing begins before the peak timinq and ends after the peak timing (switch 105 is turned on after peak which means that prohibition started before peak and lasted until after peak timing), and 
Note: the terms “before” and “after” are open ended and simply require at some point before and at some point after, be that a moment or years.
(ii) ends at the peak timing (option i addressed), 
wherein the boost voltage is greater than the power supply voltage (col. 1, lines 28-30),
And wherein a boost control period: (i) pauses the boosting when the peak boost prohibition period begins, and (ii) resumes the boosting when the peak boost prohibition period ends (T3 shown in fig. 2 where boosting is occurring would happen after the peak shown at the first T1 and before the second peak shown at the second T1).
Regarding claim 2 which depends from claim 1, Hatanaka discloses wherein the peak boost prohibition period is (i) from a timing when the supply current of the fuel injection valve exceeds a first predetermined current that is set to be lower than the peak current threshold (ii) to a timing when the supply current reaches the peak current threshold (This is modifying option ii of claim 1 and option i was addressed)
Regarding claim 3 which depends from claim 1, Hatanaka discloses wherein the peak boost prohibition period is (i) from a timing when the supply current of the fuel injection valve exceeds a first predetermined current that is set to be lower than the peak current threshold (ii) to a timing after lapse of a first predetermined time therefrom (boost prohibition includes this timing since boost generation does not start until t10).
Regarding claim 4 which depends from claim 1, Hatanaka discloses wherein the peak boost prohibition period is 
(i) from a timing when the supply current of the fuel injection valve reaches the peak current threshold (prohibition includes at t2, peak timing)
(ii) to a timing when the supply current falls below a subsequent predetermined current that is set to be lower than the peak current threshold (ends at t10).
Regarding claim 5 which depends from claim 1, Hatanaka discloses wherein the peak boost prohibition period is (i) from a timing when the supply current of the fuel injection valve exceeds a first predetermined current that is set to be lower than a peak current threshold (ii) to a timing when the supply current reaches to a second predetermined current that is set to be lower than the first predetermined current (boost prohibition includes this timing since boost generation does not start until t10).
Regarding claim 6 which depends from claim 1, Hatanaka discloses wherein the peak boost prohibition period is (i) from a timing after lapse of a first predetermined time from a start of the current supply to the fuel injection valve (ii) to a timing after lapse of a second predetermined time from the start of the current supply to the fuel injection valve (boost prohibition includes this timing since boost generation does not start until t10).
Regarding claim 7 which depends from claim 2, Hatanaka discloses wherein a preliminary boost prohibition period is (i) from a timing when the supply current of the fuel injection valve exceeds a first preliminary predetermined current (ii) to a timing when the supply current reaches a second preliminary predetermined current, and wherein the preliminary boost (This is modifying option ii of claim 1 since it is dependent on claim 2 and option i was addressed).
Regarding claim 8 which depends from claim 2, Hatanaka discloses wherein a preliminary boost prohibition period is (i) from a timing when the supply current of the fuel injection valve exceeds first preliminary predetermined current (ii) to a timing after lapse of a preliminary predetermined time after the first preliminary predetermined current is exceeded, and wherein the preliminary boost prohibition period occurs before the peak boost prohibition period (This is modifying option ii of claim 1 since it is dependent on claim 2 and option i was addressed).
Regarding claim 10, Hatanaka discloses an electronic control system comprising: 
a booster circuit (100) configured to generate a boost voltage when receiving a boost control pulse (105a shown in fig. 2) wherein the boost voltage is higher than a power supply voltage to the booster circuit (col. 1, lines 28-30); 
a control integrated circuit (101) configured to transmit the boost control pulse under certain conditions, and configured to measure a current (110); 
a drive circuit (200) configured to receive the boost voltage; and 
terminals (at 2) connected to the drive circuit, wherein the control integrated circuit is configured to determine a peak boost prohibition period based at least partly upon the current (col. 3, lines 10-15 discloses generating the boost based on the detected signal at 110), 
wherein the control integrated circuit is configured to prohibit the boost control pulse during the peak boost prohibition period (shown in fig. 2)
wherein the peak boost prohibition period satisfies at least one of the following conditions (i) includes a peak timing corresponding to reaching a peak current threshold (switch 105 is turned on after peak which means that prohibition started before peak and lasted until after peak timing), and (ii) ends at the peak timing (option i addressed)
And wherein a boost control period: (i) pauses the boosting when the peak boost prohibition period begins, and (ii) resumes the boosting when the peak boost prohibition period ends (T3 shown in fig. 2 where boosting is occurring would happen after the peak shown at the first T1 and before the second peak shown at the second T1).
Regarding claim 12 which depends from claim 10, Hatanaka discloses wherein the booster circuit includes a boost capacitor (107 is a capacitor), and wherein the peak boost prohibition period permits the boost capacitor to discharge through a discharge switch (108) of the drive circuit (col. 3, lines 55-63).
Regarding claim 13 which depends from claim 10, Hatanaka discloses wherein the peak boost prohibition period begins when the current is approximately equal to a first predetermined current, and ends when the current is approximately equal to a peak current threshold value (this is modifying option ii in claim 10 and option i has been addressed).
Regarding claim 14 which depends from claim 13, Hatanaka discloses wherein the boost control pulse stops when the peak boost prohibition begins, and resumes when the peak boost prohibition period ends.
Regarding claim 15 which depends from claim 1, Hatanaka discloses wherein the current monitor continuously detects the electric current flowing through the fuel injection valve, the boost controller is further configured to, upon detecting that the electric current which is detected has reached a first predetermined current, prohibit boosting, wherein the first predetermined current is lower than the peak current threshold and is based on (i) a value of the electric current corresponding to the peak current threshold and (ii) the electric current being able to reach the peak current threshold after stopping generation of the boost voltage, and upon detecting that the electric current which is detected has reached the peak current (this ends the boost prohibition at the peak timing which is option ii of claim 10, option i was addressed).
Regarding claim 16 which depends from claim 1, Hatanaka discloses wherein the boosted voltage which is generated by the boost controller exceeds the power supply voltage (col. 1, lines 28-30).
Regarding claim 17 which depends from claim 10, Hatanaka discloses wherein the boosted voltage which is generated by the booster circuit exceeds the power supply voltage (col. 1, lines 28-30).

Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive. Applicant argues for the amendments made to the claims which were discussed during the interview on 11/17/21 as overcoming the cited Hatanaka reference.  These were the discussed amendments but they required an additional defining of the boost prohibition period not only starting before peak and ending after peak but also constraining that starting and stopping to occur during capacitor discharge of the stored boost.  To reference fig. 3 of the instant application the claims need to define that boost prohibition begins at least after t0, which is after current has begun to be supplied to the injection valve, and ends before t7.  But as shown in Hatanaka fig. 2 its prohibition period also ends at a similar spot, t3, that is as the current is dropping from the peak to the holding current.  As a result the important amendment is the one defining the prohibition period to not begin until after current has begun to be supplied to the injection valve.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747